DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8-10, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 9/1/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The Examiner has reviewed the prior art in light of Applicants' claimed invention and finds that the combined claims define over the prior art. The closest prior art of record, Yang et al. (US 2013/0158208, “Yang”) in view of Katano et al. (JP 2014199446 A, “Katano”, an English translation of which is of record, submitted 8/14/20) further in view of Schadt et al. (US 2014/0154428, “Schadt”), do not disclose or suggest the structure of the liquid crystal aligning agent of independent claims 1 and 12. 	The closest prior art of record, Yang teaches an alignment material having an alignment agent (that may be polymerized into a polymer, see Yang [0010]) comprising compounds reading on presently claimed structures (1) or (2) (see Yang, e.g., [0010] – [0012]). Yang fails to teach the inclusion of a compound reading on presently claimed Formula (4) and further fails to teach the inclusion of terminal pyridine ring components on a diamine for reaction with or in combination with the compounds of Yang.	Applicant persuasively argues in the response of 3/4/21, that even if one were motivated to include a diamine as described by Katano (see Non-Final Rejection of 12/4/20), one of ordinary skill in the art at the time of filing would not have found it obvious to have further substituted or altered the diamine described by Katano in order to arrive at the polyimide compound presently claimed (see Remarks of 3/4/21, pp. 3-5, especially regarding the distinctions between polyimide compounds and cinnamate compounds).  Therefore one of ordinary skill in the art at the time of the invention would not have found it obvious over the art to have created the polyimide compound presently claimed and further would not have found it obvious to have used such a compound as an alignment layer for use in a liquid crystal display device. 	The combination of elements as set forth in the independent claims 1 and 12 are not disclosed . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J FROST/Primary Examiner, Art Unit 1782